Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and Species 1 and Species 4 in the reply filed on 2/4/21 is acknowledged. Claims 7, 9, and 16-20 are withdrawn. Claim 3 is also directed to a non-elected species and withdrawn (Species 5, Fig 5; retainer land 350 is forward of fan cowl interface portion 354 – see para 56; Species 4, on the other hand, has the retainer land 250 being aft of the fan cowl interface portion 254 – see para 50).

Claim Objections
Claim 6 is objected to because of the following informalities: “the first portion … comprise” should be “the first portion … comprises”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7334393 (Porte).
Regarding claim 1, Porte teaches a nacelle (Fig 2-3, col 3 l. 39-col 4 l. 33; nacelle comprises sections 6, 7, and 8), comprising: an inlet (6); a fan cowl aft of the inlet (fan cowls 7), the fan cowl including a fan cowl panel configured to rotate between an open position and a closed position (fan cowl comprises two fan cowl panels 7 on either side of the engine that tilt between closed and open to allow maintenance); and a first securement retainer including a first portion coupled to an interior surface of the fan cowl panel (first retainer first portion 40 fixed to interior surface of fan cowl panel 7) and a second portion coupled to an aft inlet flange of the inlet (second portion 44 coupled to an aft inlet flange 18 of the inlet 6), wherein the first portion is configured to engage the second portion (first portion 40 fits into a hole in the second portion 44).

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0097260 (hereinafter 7260).
Regarding claim 1, 7260 teaches a nacelle (Fig 1 para 3, 24-28, 32-33; nacelle 10 comprises sections 12, 14), comprising: an inlet (12); a fan cowl aft of the inlet (fan cowls 14), the fan cowl including a fan cowl panel configured to rotate between an open position and a closed position (fan cowl comprises two fan cowl panels 14 on either side of the engine that tilt between closed and open to allow maintenance); and a first securement retainer including a first portion coupled to an interior surface of the fan cowl panel (either embodiment of Fig 4 or Fig 6A-6C; first retainer first portion 32 or 40 fixed to interior surface of fan cowl panel 14) and a second portion coupled to an aft inlet flange of the inlet (second portion 36 or 38 coupled to an aft inlet flange 22/24 of the inlet), wherein the first portion is configured to engage the second portion (first portion 40 engages second portion 38; para 50-55).
Regarding claim 2, 4, 7260 teaches the aft inlet flange comprises: a fan cowl interface portion configured to contact the interior surface of the fan cowl (para 9-10; frame of the opening has a contact surface against which the upstream end of the cowl can rest; aft inlet flange comprises a fan cowl interface portion 22 that is configured to contact the interior surface of the fan cowl – see Fig 3 or 6A); and a retainer land radially inward of the fan cowl interface portion, wherein the second portion of the first securement retainer is coupled to the retainer land (retainer land 24 is radially inward of fan cowl interface portion 22 and second portion 36 or 38 is secured to the land), the retainer land and the second portion of the first securement retainer are located aft of the fan cowl interface portion (see Fig 6A-6C; land 24 and second portion 38 are aft of 22).

Claim(s) 1, 2, 4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0097261 (hereinafter 7261).
Regarding claim 1, 7261 teaches a nacelle (Fig 1 para 3, 24-28, 32-33; nacelle 10 comprises sections 12, 14), comprising: an inlet (12); a fan cowl aft of the inlet (fan cowls 14), the fan cowl including a fan cowl panel configured to rotate between an open position and a closed position (fan cowl comprises two fan cowl panels 14 on either side of the engine that tilt between closed and open to allow maintenance); and a first securement retainer including a first portion coupled to an interior surface of the fan cowl panel (either embodiment of Fig 2A-2B or Fig 3; first retainer first portion 38 fixed to interior surface of fan cowl panel 14) and a second portion coupled to an aft inlet flange of the inlet (second portion 28 coupled to an aft inlet flange 22/24 of the inlet), wherein the first portion is configured to engage the second portion (first portion 38 engages second portion 28 to lock the cowl; para 47-62).
Regarding claim 2, 4, 6, 7261 teaches the aft inlet flange comprises: a fan cowl interface portion configured to contact the interior surface of the fan cowl (para 9-10; frame of the opening has a contact surface against which the upstream end of the cowl can rest; aft inlet flange comprises a fan cowl interface portion 22 that is configured to contact the interior surface of the fan cowl – see Fig 3 or 2A-2B); and a retainer land radially inward of the fan cowl interface portion, wherein the second portion of the first securement retainer is coupled to the retainer land (retainer land 24 is radially inward of fan cowl interface portion 22 and second portion 28 is secured to the land either through spring 42 or membrane 44), the retainer land and the second portion of the first securement retainer are located aft of the fan cowl interface portion (see Fig 2A or Fig 3; land 24 and second portion 28 are aft of 22), the first portion of the first securement retainer comprise a receptacle (opening/receptacle 36 in wall 38), and wherein the second portion of the first securement retainer comprises a stud (stud/rod 28).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0097260 (hereinafter 7260) in view of US 7334393 (Porte) and US 2011/0014044 (Vauchel).
Regarding claim 5, 7260 fails to teach a thrust reverser aft of the fan cowl; and a second securement retainer including a receptacle coupled to the interior surface of the fan cowl panel and a stud coupled to a forward thrust reverser flange of the thrust reverser. However, Porte teaches a thrust reverser aft of the fan cowl, a forward thrust reverser flange, and a second securement retainer, the second securement retainer comprising a receptacle and a stud (Fig 1, 3, col 3 ll. 43-54, col 5 ll. 34-col 6 l. 11; forward thrust reverser flange 46; receptacle 58, stud 60) and Vauchel teaches that a securement retainer may switch the arrangement of the receptacle and stud such that substitution of one arrangement for the other would have been obvious (Fig 5-6; stud 12 is fixed to cowl 21, receptacle 13 fixed to inlet 2a; Fig 7-8; stud 50 fixed to inlet 2a, receptacle 55 fixed to cowl 21). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a thrust reverser aft of the fan cowl; and a second securement retainer including a receptacle coupled to the interior surface of the fan cowl panel and a stud coupled to a forward thrust reverser flange of the thrust reverser in order to provide reverse thrust for landing and to provide added stiffening to the nacelle, as taught by Porte and Vauchel. It is further noted that a simple substitution of one known element (in this case, the stud coupled to the forward thrust reverser flange) for another (in this case, the stud coupled to the interior surface of the fan cowl panel) to obtain predictable results (in this case, a securement retainer) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0097260 (hereinafter 7260) in view of US 2011/0272533 (Bourdon).
Regarding claim 8, 7260 fails to teach the first portion of the first securement retainer extends from a first circumferential end of the fan cowl panel to a second circumferential end of the fan cowl panel opposite the first circumferential end. However, Bourdon teaches that it was well known in the art that securement retainers may be configured such that they extend from a first circumferential end of the fan cowl panel to a second circumferential end of the fan cowl panel opposite the first circumferential end (Fig 2-4, para 41-55; first portion 13 of securement retainer fits into groove 14 on the fixed structure; first portion 13 is annular in shape and follows the shape of the cowls 9, 10, and thus extend from first circumferential ends to second circumferential ends of each of the cowls). It would have been obvious to one of ordinary skill in the art at the time of filing to make the first portion of the first securement retainer extend from a first circumferential end of the fan cowl panel to a second circumferential end of the fan cowl panel opposite the first circumferential end in order to ensure proper guidance between the open and closed positions, as taught by Bourdon. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the first portion of the first securement retainer extend from a first circumferential end of the fan cowl panel to a second circumferential end of the fan cowl panel opposite the first circumferential end in order to ensure proper guidance between the open and closed positions yields predictable results.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0097260 (hereinafter 7260) in view of US 2010/0287910 (Joret).
Regarding claim 10, 7260 teaches a propulsion system (Fig 1, para 2) comprising a nacelle (Fig 1 para 3, 24-28, 32; nacelle 10 comprises sections 12, 14), comprising: an inlet (12); a fan cowl aft of the inlet (fan cowls 14), the fan cowl including a fan cowl panel configured to rotate between an open position and a closed position (fan cowl comprises two fan cowl panels 14 on either side of the engine that rotate between closed and open to allow maintenance); and a first securement retainer including a first portion coupled to an interior surface of the fan cowl panel (Fig 6A-6C; first retainer first portion 40 fixed to interior surface of fan cowl panel 14) and a second portion coupled to an aft inlet flange of the inlet (second portion 38 coupled to an aft inlet flange 22/24 of the inlet), wherein the first portion is configured to engage the second portion (first portion 40 engages second portion 38; para 50-55).
	7260 fails to teach a gas turbine engine and the nacelle radially outward of the gas turbine engine. However, Joret teaches that it was known in the art that fan nacelles surround a gas turbine engine (Fig 1-4, para 3-4; nacelle 1 surrounding gas turbine engine 3). It would have been obvious to one of ordinary skill in the art at the time of filing that the nacelle of 7260 surrounds a gas turbine engine to drive the propulsion of the aircraft, as taught by Joret. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, surrounding a gas turbine engine with the nacelle yields predictable results.
Regarding claim 11, 7260 further teaches the aft inlet flange comprises: a fan cowl interface portion configured to contact the interior surface of the fan cowl (aft inlet flange comprises a fan cowl interface portion 22 that is configured to contact the interior surface of the fan cowl – see Fig 6A); and a retainer land radially inward of the fan cowl interface portion, wherein the second portion of the first securement retainer is coupled to the retainer land (retainer land 24 is radially inward of fan cowl interface portion 22 and second portion 38 is secured to the land).

Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0097260 (hereinafter 7260) in view of US 2010/0287910 (Joret), and further in view of US 2011/0272533 (Bourdon).
Regarding claim 12-14, 7260 in view of Joret fails to teach wherein at least one of the first portion of the first securement retainer or the second portion of the first securement retainer comprises a receptacle defining a channel, the receptacle comprises a pair of legs, and wherein a proximal portion of the pair of legs defines a central portion of the channel, the central portion of the channel comprising a varying axial width, and wherein a distal portion of the pair of legs defines a mouth of the channel, the mouth of the channel comprising a varying axial width. However, Bourdon teaches that it was well known in the art that a securement retainer may comprise a receptacle defining a channel, the receptacle comprises a pair of legs, and wherein a proximal portion of the pair of legs defines a central portion of the channel, the central portion of the channel comprising a varying axial width, and wherein a distal portion of the pair of legs defines a mouth of the channel, the mouth of the channel comprising a varying axial width (see annotated figure below and Fig 2-4, para 41-55; first portion 13 of securement retainer fits into receptacle/groove 14 on the fixed structure; the channel is defined between the pair of legs; first portion 13 is annular in shape and follows the shape of the cowls 9, 10; central portion is the section in the middle between the legs and is curved, thereby defining a varying axial width; mouth has a beveled/slanted profile on the upstream leg, which thereby defines a varying axial width). It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the first securement retainer of Bourdon into the propulsion system of 7260 in view of Joret in order to ensure proper guidance between the open and closed positions and retain the fan cowl in position, as taught by Bourdon. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making at least one of the first portion of the first securement retainer or the second portion of the first securement retainer comprises a receptacle defining a channel, the receptacle comprises a pair of legs, and wherein a proximal portion of the pair of legs defines a central portion of the channel, the central portion of the channel comprising a varying axial width, and wherein a distal portion of the pair of legs defines a mouth of the channel, the mouth of the channel comprising a varying axial width yields predictable results.

    PNG
    media_image1.png
    421
    421
    media_image1.png
    Greyscale

Regarding claim 15, 7260 in view of Joret fails to teach the first portion of the first securement retainer extends from a first circumferential end of the fan cowl panel to a second circumferential end of the fan cowl panel opposite the first circumferential end. However, Bourdon teaches that it was well known in the art that securement retainers may be configured such that they extend from a first circumferential end of the fan cowl panel to a second circumferential end of the fan cowl panel opposite the first circumferential end (Fig 2-4, para 41-55; first portion 13 of securement retainer fits into groove 14 on the fixed structure; first portion 13 is annular in shape and follows the shape of the cowls 9, 10, and thus extend from first circumferential ends to second circumferential ends of each of the cowls). It would have been obvious to one of ordinary skill in the art at the time of filing to make the first portion of the first securement retainer extend from a first circumferential end of the fan cowl panel to a second circumferential end of the fan cowl panel opposite the first circumferential end in order to ensure proper guidance between the open and closed positions, as taught by Bourdon. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the first portion of the first securement retainer extend from a first circumferential end of the fan cowl panel to a second circumferential end of the fan cowl panel opposite the first circumferential end in order to ensure proper guidance between the open and closed positions yields predictable results.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0097261 (hereinafter 7261) in view of US 2010/0287910 (Joret).
Regarding claim 10, 7261 teaches a propulsion system (Fig 1, para 2) comprising a nacelle (Fig 1 para 3, 24-28, 32; nacelle 10 comprises sections 12, 14),  comprising: an inlet (12); a fan cowl aft of the inlet (fan cowls 14), the fan cowl including a fan cowl panel configured to rotate between an open position and a closed position (fan cowl comprises two fan cowl panels 14 on either side of the engine that tilt between closed and open to allow maintenance); and a first securement retainer including a first portion coupled to an interior surface of the fan cowl panel (either embodiment of Fig 2A-2B or Fig 3; first retainer first portion 38 fixed to interior surface of fan cowl panel 14) and a second portion coupled to an aft inlet flange of the inlet (second portion 28 coupled to an aft inlet flange 22/24 of the inlet), wherein the first portion is configured to engage the second portion (first portion 38 engages second portion 28 to lock the cowl; para 47-62).
7261 fails to teach a gas turbine engine and the nacelle radially outward of the gas turbine engine. However, Joret teaches that it was known in the art that fan nacelles surround a gas turbine engine (Fig 1-4, para 3-4; nacelle 1 surrounding gas turbine engine 3). It would have been obvious to one of ordinary skill in the art at the time of filing that the nacelle of 7261 surrounds a gas turbine engine to drive the propulsion of the aircraft, as taught by Joret. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, surrounding a gas turbine engine with the nacelle yields predictable results.
Regarding claim 11-12, 7261 teaches the aft inlet flange comprises: a fan cowl interface portion configured to contact the interior surface of the fan cowl (para 9-10; frame of the opening has a contact surface against which the upstream end of the cowl can rest; aft inlet flange comprises a fan cowl interface portion 22 that is configured to contact the interior surface of the fan cowl – see Fig 3 or 2A-2B); and a retainer land radially inward of the fan cowl interface portion, wherein the second portion of the first securement retainer is coupled to the retainer land (retainer land 24 is radially inward of fan cowl interface portion 22 and second portion 28 is secured to the land either through spring 42 or membrane 44), wherein at least one of the first portion of the first securement retainer or the second portion of the first securement retainer comprises a receptacle defining a channel (first portion 38 comprises an opening/receptacle defining a channel 36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741